—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 30, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant, a customer service representative for a bank, lost his employment due to misconduct. Pursuant to an investigation, it was discovered that claimant had incorrectly completed consulate letters to be forwarded to the Federal government for immigration purposes and also, without following banking procedures, had approved a $45,000 wire transfer, later discovered to be fraudulent, resulting in a substantial loss to the employer. Under these circumstances, we find no reason to disturb the Board’s decision that claimant’s conduct, which disregarded the employer’s best interest, rose to the level of disqualifying misconduct (see, Matter of Hartman [Roslyn Sav. Bank—Commissioner of Labor], 257 AD2d 878; Matter of Vinci [Commissioner of Labor], 253 AD2d 994; cf., Matter of Donlin [Ross], 63 AD2d 1113).Mikoll, J. P., Crew III, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.